DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement 

   	As required by M.P.E.P. 609(c), the Applicant's submissions of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

  	Applicant’s Information Disclosure Statement has been received, entered into the record, and considered. See attached form PTO-1449.

	Claims 1-6 and 13-25 are pending for examination.
	Claims 7-12 are canceled.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  1-6 and 13-25 areis/are rejected under 35 U.S.C. 102 (a)(1) as being  anticipated by S. Kim et al. (US Publication No.  20180020382 and Kim hereinafter).
  	Regarding Claims 1 and 13, Kim teaches a method for determining an establishment reason, comprising: 
 	determining (i.e. determining)  Para [0184], by a Radio Resource Control (RRC) layer of a terminal  (i.e. connected mode is transmitted in a RRC Connection Reconfiguration (RRCConnectionReconfiguration) message to the UE ) Para [0270] and (i.e. RRC layer)  Para [0463], an access category of the terminal  (i.e. category of the application as a target of the access control)  Para [0145]; and 
determining (i.e. determining)  Para [0184], by the RRC layer (i.e. RRC layer)  Para [0463] of the terminal, a connection establishment reason corresponding to the access category of the terminal  (i.e. establish an RRC connection for any reason)  Para [0705], 
according to a mapping relationship between an access category and a connection establishment reason  (i.e. mapping scheme in the RRC message)  Para [0479].  

  	Regarding Claims 2 and 14, Kim teaches  wherein the determining, by the RRC layer of the terminal, the access category of the terminal comprises:
 receiving, by the RRC layer of the terminal, the access category notified by a higher layer  (i.e. transmit an RRC message including the UE capability information to the eNB to notify)  Para [0365]; or determining, by the RRC layer of the terminal, the access category by the RRC layer itself(i.e. transmit an RRC message including the UE capability information to the eNB to notify)  Para [0365].  

  	Regarding Claims  3 and 15, Kim teaches  wherein the RRC layer of the terminal acquires the mapping relationship between an access category and a connection establishment reason according to at least one of: specifications in protocols;4836-7237-6236.1Atty. Dkt. No. 100840-0641 pre-configuration; or higher-layer notification  (i.e. protocol layers)  Para [0232].  

  	Regarding Claims 4 and 16, Kim teaches wherein the method further comprises: updating  (i.e. updated)  Para [0291], by the RRC layer of the terminal (i.e. RRC layer)  Para [0463], the mapping relationship between an access category and a connection establishment reason according to an updating notification received from a higher layer (i.e. RRC connection resume message may be a modified RRC connection request message including the information indicating "RRC context reuse" (REUSE INDICATOR). The RRC connection resume message may include the RRC connection configuration information for the UE like the RRC connection setup message)  Para 0714].  


 performing, by the RRC layer of the terminal, an access control judgment operation according to the access category of the terminal and/or the determined connection establishment reason (i.e. an establishment cause in the RRC connection resume request message being transmitted at step 6h-40 or to use one of the reserved bits of the RRC connection resume request message as a type 2 PA mode indicator (Indication 1). The RRC connection resume request message generated by the UE 6h-01 may include the newly defined establishment cause or the type 2 PA mode indicator (Indication 1)  Para [0780].  

  	Regarding Claim 6 and 18, Kim teaches  wherein after performing, by the RRC layer of the terminal, the access control judgment operation according to the access category of the terminal and/or the determined connection establishment reason, the method further comprises: 
sending, by the RRC layer of the terminal (i.e. RRC layer)  Para [0463], an uplink RRC message containing   (i.e. the uplink resources for use in transmitting an RRC)  Para [0548] the connection establishment reason after determining that the terminal is able to access (i.e. access control mechanism)  Para [0011].

  	Regarding Claim 19, Kim teaches a non-transitory readable storage medium, comprising program codes, wherein the program codes are configured for enabling a calculating device to execute the method according to when the program codes run on the calculating device  (i.e. non-transitory)  Para [0032].  

  	Regarding Claims 20 and 23, Kim teaches wherein after determining, by the RRC layer of the terminal, the connection establishment reason corresponding to the access category of the terminal, the method further comprises:
  	 performing, by the RRC layer of the terminal, an access control judgment operation according to the access category of the terminal and/or the determined connection establishment reason  (i.e. call types)  Para [0175] or (i.e. emergency call or special purposes)  Para [0189].  

  	Regarding Claims 21 and 24, Kim teaches wherein after determining, by the RRC layer of the terminal, the connection establishment reason corresponding to the access category of the terminal, the method further comprises:  4836-7237-6236.1Atty. Dkt. No. 100840-0641 performing, by the RRC layer of the terminal, an access control judgment operation according to the access category of the terminal and/or the determined connection establishment reason (i.e. call types)  Para [0175] or (i.e. emergency call or special purposes)  Para [0189].  


  	Regarding Claims 22 and 25, Kim teaches wherein after determining, by the RRC layer of the terminal, the connection establishment reason corresponding to the access category of the terminal, the method further comprises: performing, by the RRC layer of the terminal, an access control judgment operation according to the access category of the terminal and/or the determined connection establishment reason(i.e. call types)  Para [0175] or (i.e. emergency call or special purposes)  Para [0189].  

.


			  		Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

1.  S. Kim et al. (US Publication No.  20180020382 A1), “Access control method and apparatus for use in mobile communication) (July 13, 2017) (date appropriate).

Communication

  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D MIZRAHI whose telephone number is 571-272-4079.  The examiner can normally be reached on 7:30-3:30 PM (7:30 - 4:30 p.m.).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen (Kevin) PAN can be reached on (571) 272-7855.  The fax phone numbers for the organization where this application or proceeding is assigned are (703) 872-9306 for regular communications and for After Final communication.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.



For more information about the PAIR system, see http://pair-direct.uspto.qov. Should you have questions on access to the Private PAIR system, contact the  Electronic  Business Center (EBC) at 866-217-9197 (toll free).

/DIANE D MIZRAHI/           Primary Examiner, Art Unit 2647                                                                                                                                                                                             
Diane.Mizrahi@USPTO.gov